Cooley, J.
Ewing & Chamberlain were sued as partners for the price of apples which Jackson claimed to have sold them. There was no dispute respecting the sale, but Chamberlain claimed that the purchase was made by Ewing alone. The questions raised by the record all relate to the evidence given to show the alleged partnership, and whether any of •such evidence legally tended to prove the fact.
We discover no error in any of the rulings in the reception of evidence, and we are entirely satisfied that the court was right in leaving the case to the jury. Nothing remains but to affirm the judgment with costs.
The other Justices concurred.